Case 1:18-cv-09936-LGS Document 275-1 Filed 05/27/20 Page 1 of 7

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Voe e+ of,

 

 

 

1 CVO992%(p (LES
(List the full name(s) of the plaintiff(s)/petitioner(s).)
-against- MOTION FOR LEAVE TO
PROCEED IN FORMA
The. Tung Cofpoahon, et. a PAUPERIS ON APPEAL
4 Mu ]

 

(List the full name(s) of the defendant(s)/respondent(s).)

I move under Federal Rule of Appellate Procedure 24(a)(1) for leave to proceed in forma

pauperis on appeal. This motion is supported by the attached affidavit.

May 21,2010 (Laut

Dated J Signature

Maou (Roy ie

Name (Last, Fitst MI)

SIN. Capitol Ave, Apt 24-0 Tadvarepalis Ef) ou

Address City State Zip Code

ASHI-YSo-loloy | (ain2000 qmurl. rom

Telephone Number E-Padil Address (if @¥ailable)

Rev. 12/23/13

 
Case 1:18-cv-09936-LGS Document 275-1 Filed 05/27/20 Page 2 of 7

Application to Appeal In Forma Pauperis

Ly 4 Ch O L. vi hoTn wn | orp, eto Appeal No.
District Court or Agency No. |'«|® -CU 094930 146

 

Affidavit in Support of Motion Instructions

I swear or affirm under penalty of perjury that, Complete all questions in this application and then
because of my poverty, | cannot prepay the docket | sign it. Do not leave any blanks: if the answer to a
fees of my appeal or post a bond for them. I believe | question is "0," "none," or "not applicable (N/A),"

Tam entitled to redress. I swear or affirm under write that response. If you need more space to answer
penalty of perjury under United States laws that my | a question or to explain your answer, attach a separate
answers on this form are true and correct. (28 sheet of paper identified with your name, your case's
U.S.C. § 1746; 18 U.S.C. /§) 12.) docket number, and the question number.

oe ta MU

My issues on appeal are: (required):

Date: {YMdad a. Joh ©

 

 

 

 

 

1. For both you and your spouse estimate the average amount of money received from each
of the following sources during the past 12 months. Adjust any amount that was received
weekly, biweekly, quarterly, semiannually, or annually to show the monthly rate. Use
gross amounts, that is, amounts before any deductions for taxes or otherwise.

 

Income source Average monthly Amount expected next
amount during the past | month
12 months

 

Spouse BY Spouse

You ou
Employment $ tf Das N{A $ HUM © $ (\)
Ss 0 {SNA 1S pO {SN
$

Income from real property (suchas | $ O $ $
rental income) N (\ 0

 

 

—_— -—
Se

Self-employment

 

 

 

 

 

 

 

 

12/01/2013 SCC

 

 
 

Case 1:18-cv-09936-LGS Document 275-1 Filed 05/27/20 Page 3 of 7

 

 

 

 

 

 

 

 

 

 

 

Interest and dividends $ 6 S VA $ O $ ()
Gifts $A) $ wif ey @) $ ()
Alimony $AO $ A\ i $ 4D $ A
14
Child support $40 $ Uff > aD me)
Retirement (such as social security, | $ $ $ $
pensions, annuities, insurance) O NIP O 0
Disability (such as social security, $ $ $ $
insurance payments) O M | f O D
Unemployment payments a) $ N | A SO $.4O
Public-assistance (such as welfare) |$ D $ \\ | \ SC) $ O
Other (specify): $ 2 0CO $ \ Ip $ O $ 0
Total monthly income: $0 $0 $0 $0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2n List your employment history for the past two years, most recent employer first. (Gross
monthly pay is before taxes or other deductions.)
Employer Address Dates of Gross
employment monthly pay
NiA — FS $e
$
$
Be List your spouse's employment history for the past two years, most recent employer first.
(Gross monthly pay is before taxes or other deductions.)
Employer Address Dates of Gross
employment monthly pay
1 : = se
$
$

 

 

 

 

 

 

 
Case 1:18-cv-09936-LGS Document 275-1 Filed 05/27/20 Page 4 of 7

State every person, business, or organization owing you or your spouse money, and the
amount owed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person owing you or your spouse | Amount owed to you Amount owed to your
money spouse
NIA $ $
$ $
$ $
$ $
i State the persons who rely on you or your spouse for support.
Name [or, if a minor (i.e., underage), initials only] | Relationship Age
8. Estimate the average monthly expenses of you and your family. Show separately the

amounts paid by your spouse. Adjust any payments that are made weekly, biweekly,
quarterly, semiannually, or annually to show the monthly rate.

 

You Your Spouse

Rent or home-mortgage payment (including lot rented for $ Gos $ iP I

 

mobile home)

Are real estate taxes included? A Yes Hx: ) DS

 

Is property insurance included? ‘| A Yes No

 

 

 

 

 

 

 

 

 

 

 

 

Utilities (electricity, heating fuel, water, sewer, and telephone) | $7] ¢ $a)
Home maintenance (repairs and upkeep) $6 Ns (8)
Food $ lode $0
Clothing $ loo $30
Laundry and dry-cleaning $ 20 Ne
Medical and dental expenses $ HO Seta

 

 

 
Case 1:18-cv-09936-LGS Document 275-1 Filed 05/27/20 Page 5of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transportation (not including motor vehicle payments) $ J00 $ >)
Recreation, entertainment, newspapers, magazines, etc. $ A) i A $ OQ
Insurance (not deducted from wages or included in mortgage payments) £
Homeowner sr renter s/s i ae $ N/ f $a
Be a eid Geo
Health: $ 6 Dani
Motor vehicle: $ AV) See RCD
Other: $ Ni $ O
Taxes (not deducted from wages or included in mortgage $ $
payments) (specify): Hoi O O
Installment payments
Motor Vehicle: $ O Ney
Credit card (name): $70CD $ D
Department store (name): $ O $ Oo
Other: $ 0 DCD
Alimony, maintenance, and support paid to others $ O $ 0
Regular expenses for operation of business, profession, or $ O $ O
farm (attach detailed statement)
Other (specify): SOD $ 6
Total monthly expenses: $9 dood $ 0

 

 

 

or liabilities during the next 12 months?

[ves [Ae

connection with this lawsuit? [ea] Yes No

If yes, describe on an attached sheet.

Do you expect any major changes to your monthly income or expenses or in your assets

10. Have you spent — or will you_be ral —any money for expenses or attorney fees in

If yes, how much? $

 
Case 1:18-cv-09936-LGS Document 275-1 Filed 05/27/20 Page 6 of 7

11. Provide any other information that will help explain why you cannot pay the docket fees
for your appeal.

12. Identify the city and state of your legal residence.

City EndiaNp oS State “Li OA no

Your daytime phone number: — -(py 1

Your age: 8 Your years of schooling: \ 8 -Z\

Last four digits of your social-security number: OU Iq

 
 

Case 1:18-cv-09936-LGS Document 275-1 Filed 05/27/20 Page 7 of 7

4. How much cash do you and your spouse have? $ MY O OD

Below, state any money you or your spouse have in bank accounts or in any other
financial institution.

 

Financial Institution Type of Account Amount you have | Amount your
spouse has

+ Chose, | Chectany $ UR $ WW/KE:

Weed Grote | Croeiincn _| $ SO s N/A

r $ $

 

 

 

 

 

 

 

 

 

If you are a prisoner seeking to appeal a judgment in a civil action or proceeding, you must
attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you
have multiple accounts, perhaps because you have been in multiple institutions, attach one
certified statement of each account.

). List the assets, and their values, which you own or your spouse owns. Do not list clothing
and ordinary household furnishings.

 

 

 

 

 

 

 

Home Other real estate Motor vehicle #1
(Value)S WI fL (Value)$ W / (Value)$ J [A
. Make and year:
Model:
Registration #:
Motor vehicle #2 Other assets Other assets

 

(Value)$ {J [i (Value) $ Wh ©) O00 | (Value) N [)

rT

 

Make and year:

 

Model:

 

Registration #:

 

 

 

 

 

 

 
